Title: From George Washington to William Tryon, 26 April 1778
From: Washington, George
To: Tryon, William



Sir,
Head Quarters Valley Forge April 26th 1778

Your letter of the 17th and a triplicate of the same were duly received. I had had the pleasure of seeing the Draughts of the two Bills, before those which were sent by you, came to hand; and I can assure you, they were suffered to have a free currency among the officers and men under my command, in whose fidelity to the United States I have the most perfect confidence The inclosed Gazette published the 24th at York Town will show you, that it is the wish of Congress, they should have an unrestrained circulation.
I take the liberty to transmit you a few printed copies of a resolution of Congress of the 23d instant, and to request, you will be instrumental, in communicating its contents, so far as it may be in your power, to the persons who are the objects of its operation. The benevolent purpose, it is intended to answer, will, I persuade myself, sufficiently recommend it to your candor. I am, Sir, Your most Obedt servant

Go: Washington

